PER CURIAM.
This is an appeal from an adverse summary judgment finding that special damages were nonrecoverable as a matter of law for wrongful eviction and alternatively that appellant had waived its right to pursue such damages. We reverse. Special damages in this cause may be recoverable if the trial court ultimately finds that appellant’s members were wrongfully and prematurely evicted from the Tamiami premises which necessitated the rental of substitute church property. See 17 Fla.Jur.2d Damages, §§ 9, 126 (1980).
Further, contrary to the court’s finding, we conclude that while the record reflects that appellant did affirmatively waive its right to a jury trial on the issue of special damages, there is no record evidence that appellant ever abandoned entirely its claim for such damages. Consequently, appellant may pursue its claim for special damages before the court as incidental or supplemental to the declaratory relief previously granted. Thomas v. Cilbe, Inc., 104 So.2d 397 (Fla. 2d DCA 1958).
Reversed and remanded.